           Case 1:20-cv-08668-VM Document 52 Filed 11/01/20 Page 1 of 1




November 1, 2020




By ECF and Email


Honorable Victor Marrero                                                             Rachelle Navarro
United States District Court for the Southern District of New York
                                                                                     E rnavarro@orrick.com
500 Pearl St.                                                                        D +1 212 506 5348
New York, New York 10007-1312                                                        F +1 212 506 5151


Re:     National Coalition on Black Civic Participation, et al. v. Wohl, et al. (20-cv-8668)

Dear Judge Marrero:

        We write in response to Defendants’ October 31, 2020 letter explaining their compliance with this
Court’s order to disseminate the curative robocall. See ECF No. 50. Assuming Defendants followed the
process and procedures laid out in their letter, Plaintiffs have no objection to the manner in which
Defendants have sought to comply with the Court’s order.


Respectfully submitted,

/s/

Rachelle Navarro



cc: David Schwartz, Esq. (by ECF and email)
    Randy Kleinman, Esq. (by ECF and email)
